Citation Nr: 1008649	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-25 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to 
include musculoligamentous strain with degenerative disc 
disease at L5-S1.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION


The Veteran had active military service from April 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1970 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied service connection for a 
back disability.  The RO issued a notice of the decision in 
May 1970, and the Veteran timely filed a notice of 
disagreement thereafter.  However, the RO did not issue a 
statement of the case (SOC), as required by 38 U.S.C.A. § 
7105(d)(1).  Evans v. West, 12 Vet. App. 396, 400 (1999); see 
38 C.F.R. 19.29, 19.30, 20.302. Accordingly, by a January 
2007 decision, the Board remanded this case for additional 
development, including the issuance of an SOC.  In October 
2008, the RO issued an SOC and the Veteran filed a timely 
substantive appeal in November 2008.

In view of the foregoing, the decision that is the subject of 
this appeal was issued in April 1970.

By a March 2009 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a back 
disability, to include musculoligamentous strain with 
degenerative disc disease at L5-S1.  The Veteran appealed the 
March 2009 decision to the United States Court of Appeals for 
Veterans Claims (Court).  While this case was pending before 
the Court, the Office of General Counsel for VA, on behalf of 
VA, and the Veteran, by and through his attorney, filed a 
Joint Motion for Remand (Joint Motion), dated in September 
2009.  In an Order, dated in October 2009, the Court granted 
the Joint Motion, vacated the Board's March 2009 decision, 
and remanded the case, pursuant to 38 U.S.C. § 7252(a), for 
compliance with the directive stipulated in the Joint Motion.  
Copies of the Court's Order and the Joint Motion have been 
placed in the claims file.



Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

In this case, the Veteran maintains that while he was serving 
in Vietnam, he injured his back when a tent collapsed on him.  
He indicates that after his injury, he developed back pain 
and received treatment at the United States Army Hospital in 
Long Binh, Vietnam, as well as at Fort Carson, Colorado, 
immediately prior to his discharge from service in April 
1968.  The Veteran reports that after his separation from the 
military, he continued to experience chronic back pain.  He 
contends that he currently has a back disability that is 
related to his period of service, specifically to his in-
service back injury.  In this regard, the Veteran is 
competent to report what comes to him through his senses, 
which would include experiencing back pain during and after 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Layno v. Brown, 6 Vet. App. 465 (1994).     

The Veteran's service treatment records, including the April 
1968 expiration of term of service (ETS) examination report, 
are negative for any complaints or findings of a back injury 
or disability, to include musculoligamentous strain with 
degenerative disc disease at L5-S1.  However, the Board is 
cognizant of the fact that in September 1969, shortly after 
the Veteran's separation from the military, he filed a claim 
for service connection for residuals of a back injury.  Such 
evidence supports the allegation of in-service back trauma.  
Therefore, the Board accepts as true that the Veteran 
sustained a back injury while on active duty and was treated 
for the residuals of that injury.  Thus, the pertinent 
question is whether the Veteran currently has a back 
disability that is related to the in-service back trauma.  

In this case, the first evidence of a back disability is in 
May 1990.  Private medical treatment records show that in May 
1990, the Veteran had a narrowing of the L5 and S1 disc 
space.  In addition, in the Veteran's January 1991 VA 
examination report, x-rays of the Veteran's lumbosacral spine 
showed a mild degree of degenerative disc disease at the L5-
S1 level.  Moreover, VA Medical Center (VAMC) outpatient 
treatment records show that in January 2007, the Veteran had 
x-rays taken of his lumbosacral spine which were interpreted 
as showing severe changes of degenerative disc disease at L5-
S1.  Therefore, given that the Veteran injured his back 
during service, and in light of the evidence showing that he 
currently has a back disability, diagnosed as degenerative 
disc disease at L5-S1, the Board is of the opinion that a VA 
examination, as specified in greater detail below, should be 
performed in order to determine the nature and etiology of 
the diagnosed back disability.  

In a letter, dated in January 2010, the Veteran's attorney-
representative stated that the Veteran was receiving 
disability benefits from the Social Security Administration 
(SSA) for his back disability.  As the RO has not yet 
attempted to obtain the SSA disability determination and the 
underlying medical records, the Board finds that the RO must 
seek to obtain these records upon remand.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009); see also 
Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA 
has a duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the SSA and obtain a copy of 
any decision(s) regarding the Veteran's 
claim for disability benefits, as well as 
any medical records in its possession.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA orthopedic 
examination to ascertain the nature and 
etiology of any back disability, to 
specifically include degenerative disc 
disease at L5-S1.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must review all 
of the evidence of record, to specifically 
include the January and July 1991 VA 
examination reports.  All necessary 
special studies or tests are to be 
accomplished, to include x-rays if deemed 
necessary by the examiner.     

After a review of examination findings and 
the entire evidence of record, the 
examiner should render an opinion on the 
following: 

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed back disability, to 
specifically include degenerative changes 
of the lumbar spine at L5-S1, is related 
to the Veteran's period of military 
service, to include his in-service back 
injury?  [Although the Veteran's service 
treatment records are negative for any 
findings of a back injury, the examiner 
should accept as true that the Veteran 
injured his back during service and 
subsequently received treatment for the 
residuals of that injury.]   

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

If no back disability is diagnosed or no 
link to military service is found, such 
findings and conclusions should be 
affirmatively stated and a complete 
rationale for any opinion expressed should 
be included in the examination report.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


